Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10 and 12-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (US 2012/0083278 A1) hereinafter as Kazmi, in view of Molloy et al (US 2016/0310036 A1) hereinafter as Molloy.

Regarding claim(s) 1, Kazmi discloses  method and communications apparatus communicating with at least one cellular network (see Fig(s). 1 a UE 12 communicating with wireless communications network), 2comprising:  
3a radio transceiver (Fig(s). 1, ref. 12 which is a radio transceiver), capable of transmitting or receiving wireless radio frequency 4signals to or from an air interface in the cellular network (Fig(s). 1, UE 12 transceiver communicates with networks 20) wherein the radio transceiver receives a signaling message that will possibly trigger an inter-RAT change in a subsequent procedure from the cellular network (see Fig(s). 1, 8 radio transceiver 12 receives a signaling message for an carrier change request see steps 202 -206 see ¶ 60, 103 The UE 12 receives communication signals from the network 10 on a first carrier as a primary carrier (block 202).  The UE 12 then receives an indication from a serving node 32, 52 (see Fig. 6) that the primary carrier is to be switched from the first carrier to a second carrier (block 206). In other words an inter RAT change is occurring is initiated.).
Kazmi fails to disclose a processor, configured to perform a predetermined procedure instead of the subsequent procedure to avoid the inter-RAT change in response to receiving the signaling message that will possibly trigger the inter-RAT change in the subsequent procedure.
Molly discloses a processor, configured to perform a predetermined procedure instead of the subsequent procedure to avoid the inter-RAT change in response to receiving the signaling message that will possibly trigger the inter-RAT change in the subsequent procedure 8(see Fig(s). 1, ¶ 38-40, the inter RAT selector within mobile device 101 selectively disables the inter RAT change trigger, see ¶ 14, change of network compliance within a device from say 2G to 3GPP standard, the device performs a registration update with the network to indicate that the device is no longer 2G capable and vice versa when support of 2G is re-enabled. In this way the mobile device can autonomously prevent itself from being subject to inter-RAT decisions switching.).  
Preventing inter RAT changes avoids unnecessary handovers to properly maintain UE communications within the network.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Molly within Kazmi, so as to enhance overall network performance by preventing unnecessary inter RAT changes.

claim(s) 2 and 9, Molly  discloses1 the signaling message is an incoming CS service request message, and the predetermined procedure is to transmit a message to a network device in the cellular network to reject the incoming CS service request. (Fig(s). 1, the device 101, see ¶ 38-40, The inter-RAT selector 109 is configured, acting from the mobile terminal 101, to dynamically make its own inter-RAT decisions and based on these decisions to automatically enable and disable (ie. accept or reject) support of 2G when one or more particular criteria are met. The inert-RAT decisions made by the inter-RAT selector 109 are independent decisions made autonomously from the network 100).  Reasons for combining same as claim 1.

1 Regarding claim(s) 3 and 10, Molloy discloses the signaling message is an incoming CS service request message, and the5 predetermined procedure is to ignore the incoming CS service request message, (Fig(s). 1, ¶ 38-40, the inter RAT selector within mobile device 101 selectively disables (or ignores) the inter RAT change trigger thus ignoring the incoming message.).  Reasons for combining same as claim 1.

Regarding claim(s) 7 and 12, Molloy discloses the signaling message is an incoming call notification message, and the predetermined procedure is to ignore the incoming call notification message (see ¶ 57, whether a voice call has been requested by the user of the mobile terminal 101 or an incoming call (step 218) see Fig(s). 2).

Claim 8, recites features similar to Claim 1 and therefore rejected under same reasoning’s’ as Claim 1.
claim(s) 13, Kazmi discloses  a method for preventing an inter-RAT change from being triggered when a communications apparatus is in a connected mode, comprising:
3a radio transceiver (Fig(s). 1, ref. 12 which is a radio transceiver), capable of transmitting or receiving wireless radio frequency 4signals to or from an air interface in the cellular network (Fig(s). 1, UE 12 transceiver communicates with networks 20) wherein the radio transceiver receives a signaling message that will possibly trigger an inter-RAT change in a subsequent procedure from the cellular network (see Fig(s). 1, 8 radio transceiver 12 receives a signaling message for an carrier change request see steps 202 -206 see ¶ 60, 103 The UE 12 receives communication signals from the network 10 on a first carrier as a primary carrier (block 202).  The UE 12 then receives an indication from a serving node 32, 52 (see Fig. 6) that the primary carrier is to be switched from the first carrier to a second carrier (block 206). In other words an inter RAT change is occurring is initiated.).
Kazmi fails to disclose a processor, configured to perform a predetermined procedure instead of the subsequent procedure to avoid the inter-RAT change in response to receiving the signaling message that will possibly trigger the inter-RAT change in the subsequent procedure.
Molly discloses a processor, configured to perform a predetermined procedure instead of the subsequent procedure to avoid the inter-RAT change in response to receiving the signaling message that will possibly trigger the inter-RAT change in the subsequent procedure 8(see Fig(s). 1, ¶ 38-40, the inter RAT selector within mobile device 101 selectively disables the inter RAT change trigger, see ¶ 14, change of inter-RAT decisions switching.).  
Molly also discloses parameter update signaling (see ¶ 7, 39 making inter radio access technology decisions dynamically from the mobile terminal…. in response to detecting said condition, signaling from the mobile terminal to update registration with the network to indicate that the earlier generation radio access technology is no longer supported, ….the operating the device 101 (see Fig(s). 1) updates its registration with the network 101 to indicate that the device is no longer 2G capable, and vice versa to implement the re-enabling by operating the device to reverse the registration update with the network when support of 2G is re-enabled.)
Thus, preventing inter RAT changes avoids unnecessary handovers to properly maintain UE communications within the network.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Molly within Kazmi, so as to enhance overall network performance by preventing unnecessary inter RAT changes.

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (US 2012/0083278 A1) hereinafter as Kazmi, in view of Molloy et al (US 2016/0310036 A1) hereinafter as Molloy further in view of Charoaborty et al (US 2018/0295552 A1) hereinafter as Charoaborty. 
Charoaborty discloses wherein the connected mode is an EMM-connected mode (see ¶ 5 whereby the network connection can be 5G network which is same as (EMM) mobility management connected mode).  
The ability to connect to various advanced networks allows for higher data rate transmissions and therefore better user experience.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Charoaborty within Kazmi, so as to enhance overall network performance by allowing for higher data rate transmissions and therefore better user experience.

Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (US 2012/0083278 A1) hereinafter as Kazmi, in view of Molloy et al (US 2016/0310036 A1) hereinafter as Molloy further in view of Wong et al (US 2015/0024751 A1) hereinafter a Wong.  
Wong discloses wherein the parameter update procedure is performed by setting the CISRVCC parameter to 0 to indicate that the SRVCC service is not supported by the communications apparatus (see ¶ 96, 99.. a handover preparation failure with an indication of the error …an error can be identified as to include a setting SRVCC Operation Possible to "NO" which also means setting the bit flag to possible “0” to indicate no operation and thus SRVCC functionality is not supported).
Bit flag settings allow for preferred user preferences to be set and altered for optimum network and user experience.
.

Claim(s) 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (US 2012/0083278 A1) hereinafter as Kazmi, in view of Molloy et al (US 2016/0310036 A1) hereinafter as Molloy further in view of Kim et al (US 2003/0109216 A1) hereinafter as Kim. Kim discloses wherein the de-register procedure comprises: transmitting a registration message in which the REGTYPE field is set to '0011' to the cellular network; and receiving an order message which informs the communications apparatus that de-registration is successful from the cellular network (see Fig(s). 2, see ¶ 34-36, a REG_TYPE is 0011, it indicates power-off or similar to de-registeration from the network).
Deactivating or de-registering a mobile device provides for battery saving and prevents from unnecessary cost overrun due to roaming.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kim within Kazmi, so as to provide for battery saving and preventing from unnecessary cost overrun due to roaming.

Claim(s) 23-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (US 2012/0083278 A1) hereinafter as Kazmi, in view of Molloy et al (US 2016/0310036 A1) hereinafter as Molloy further in view of Van et al (US 2017/0230317 A1) hereinafter as Van.
Claim 23, Van discloses wherein the predetermined procedure is performed in response to a predetermined application program being activated (see ¶ 62-63, while a chat is being performed another message for gaming (application) may be activated to invite another user, see Fig(s). 3 and see ¶ 71).  Thus this improves a personal relationship between users belonging to the plurality of services, by transmitting the information associated within a chat room to a server providing the selected service or an application corresponding to the selected service.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Van within Kazmi, so as to enhance overall user experience by allowing for plurality of services between users of interest for a given application corresponding to the selected service.

Regarding Claim 24, Van discloses wherein the predetermined application program is an on-line game (see ¶ 62-63, while a chat is being performed another message for gaming (application) may be activated to invite another user, see Fig(s). 3 and see ¶ 71).  Thus this improves a personal relationship between users belonging to the plurality of services, by transmitting the information associated within a chat room to a server providing the selected service or an application corresponding to the selected service.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Van within Kazmi, so as to enhance overall user experience by allowing for plurality of services between users of interest for a given application corresponding to the selected service.
Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose a signaling message having an SRVCC handover request message, and a predetermined procedure with an RRC connection re-establishment procedure to re-establish the RRC connection with a cellular network.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-13,17, 21-24 have been considered, but are moot because the arguments relate solely to newly added limitations addressed in instant Office Action with newly identified prior art, thus rendering the Applicant’s arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 57127297419741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411